DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Status of the claims
	Claims 1, 5-10, 13, 15-16 and 19-21 are pending in the application
	No claims were amended in the current response
	Claims 2, 3, 11, 14 and 17-18 were canceled previously

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-10, 13, 16 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter DE 10 2009 007152 (hereinafter Gunter) in view of Smith et al. US 2006/0246111 (hereinafter Smith) in view of Martin DE 102008014467 (hereinafter Martin) and further in view of Kruse et al. US 20060019858 (hereinafter Kruse).
Regarding instant claims 1 and 8-10, Gunter teaches ultrasound gel useful in ultrasonic diagnosis, phlebology and pediatrics among few other uses. The gel comprises corn starch, octenisept (antiseptic). The reference also teaches lidocaine as fast-acting anesthetic and carbostesin as local anesthetic with longer lasting effect (Gunter, claim 1). Said composition is applied to a surface to be imaged in particular skin areas [0002]. 
Regarding claim 5, the octenisept is known as an antibacterial/ bactericidal. Regarding instant claim 7, Gunter teaches that the component octenisept can be replaced by octerniderm (octenidin). As per instant claims 13 and 16 Gunter teaches the composition recited in the claim as the reference discloses an ultrasonic couplant comprising a thickener and octenisept. As per instant claim 20, Gunter teaches the method of using a composition comprising andtiseptic and starch (in an amount known in the art as disclosed in Smith inhere below) for delivering the ultrasonic waves through the medium composition to image different internal structures such as different vessels [0002 and 0010]. 
Gunter did not disclose the possibility of spraying the composition as recited in claim 1, 13, 16, 20 and 21. 

It would have been obvious to a person having or ordinary skill in the art to use a spraying device as disclosed by Martin to apply the composition comprising corn starch, octenisept, lidocaine and carbostesin disclosed by Gunter because Martin teaches that when not using a spraying device, the patient is treated with relatively large amounts of ultrasonic contact medium, which makes it difficult to clean a part of the body to be examined after cleaning with cleaning cloths. Therefore, an increased volume of waste arises due to the amount of cleaning required.
Gunter did not use starch in the amount recited in the claim as amended. However, a person having ordinary skill in the art would have been motivated to adjust the percentage of thickener to render the couplant acceptable for spraying. It is further noted that even if the claims differ from the reference in reciting the concentration of the starch, the preparation of various pharmaceutical compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
In addition, Smith teaches an ultrasonic couplant as a transmission media (title and claims). The couplant transmission media comprise complex polysaccharides such as starches [0018 and 0049]. Further, the reference teaches the methods recited in instant claim 20 and like Gunter teaches the method recited in claim 21 [0048 and 
	Thus, it would have been obvious to a person having ordinary skill in the art to follow the guidance introduced by Smith to determine the amount of starch of between 1-10% which would have been required to achieve the teaching for making the properly thickened ultrasonic couplant liquid with Gunter. The artisan would have been motivated because Smith states that ultrasound requires a coupling or conduction medium similar in acoustic properties to tissue, commonly a thick fluid or gel to transfer the acoustic energy between the body and the electronics. The ultrasound coupling gel or fluid displaces air and fills contours between the piezoelectric transducer or “eye” of the instrument, which converts energy between electrical and acoustic, and the body into which the sound is being directed [0003]. Thus, the reference demonstrate that a percentage as low as 1-10% of a thickener would have been sufficient to make a couplant available for use as ultrasound couplant. 
None of the references suggests the suitable droplets size of the sprayed material recited in claims 1, 13, 16, 20 and 21. The reference also lacks the teaching of the fatty substance which prevents precipitation of the starch. 
Kruse teaches a cleansing composition. The composition is a skin based cleanser (abstract and [0127]) and can be used as a spray. The composition contains oils [0077 and 0095] such as mineral oil [0095], dimethicone [0075], cyclomethicone [0087], avocado oil, palm oil, lanoline [0099] and waxes [0124]. The composition also 
It would have been obvious to a person having ordinary skill in the art to follow the guidance disclosed by Kruse for employing sprayer droplets size from about 50 µm, to above 100 µm in the composition taught by Gunter as modified by Martin and Smith because Kruse teaches that the invention has a conditioning effects as it contains silicone conditioning agents and oils. The person having ordinary skill in the art would ensure the effectiveness of starch in the composition disclosed in Gunter to be 
Note that the composition taught in Gunter, the spray droplet size in Kruse and the spraying device disclosed in Martin and in Kruse –which sprays droplets within the range recited in the claims- render the kit recited in instant claim 13 obvious. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter in view of Martin in view of Kruse as applied to claim 13 above, and further in view of Neto US 20110125026 (hereinafter Neto).
Gunter, Martin and Kruse are relied upon for the reasons set forth supra.
None of the references teaches the device for marking the skin recited in claim 15. 
Neto teaches a pharyngeal ultrasound guide (PUG) to be placed inside the pharynx which allows the transmission of ultrasonic waves from an ultrasonic probe placed therein into the structures of the pharynx, throat, and major vessels. The reference provides a picture of metallic object on the skin surface and a dermagraphic pen marking the inferior dot at the exact point in which the ultrasound beam is located (FIG. 12A).
It would have been obvious to a person having ordinary skill in the art to combine the pen disclosed by Neto to the composition disclosed by Gunter and the sprayer disclosed by Martin and Kruse to help in defining the areas that need to be imaged and to mark the important structures for later reference such as in the case of phlebology. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunter in view Martin in view of Kruse as applied to claims 1, 5-10, 13, 16 and 20-21 above, and further in view of Parikh et al., Ultrasound-accelerated Thrombolysis for the Treatment of Deep Vein Thrombosis: Initial Clinical Experience; J Vasc Interv Radiol 2008; 19:521–528 (hereinafter Parikh).
Gunter, Martin, and Kruse are relied upon for the reasons set forth supra.
Gunter is relied upon for what it pertains hereinabove. In addition, the reference teaches that the ultrasound composition is useful in phlebology (claim 6). It is noted that phlebology is the branch of medicine that deals with veins and disease of veins. However, although catheterizing a vein is one of the procedures that is included within phlebology, none of references teach that the ultrasonic couplant is used specifically in DVT and catheterization of veins as required in instant claim 19. 
Parikh teaches that ultrasound-accelerated thrombolysis was shown to be a safe and efficacious treatment for DVT (abstract conclusions). Further, the reference teaches that catheter-directed thrombolysis has demonstrated efficacy in the treatment of DVT with the potential for rapid and complete resolution of thrombus resulting in venous recanalization (page 522, left column). 
It would have been obvious to a person having ordinary skill in the art to use the ultrasonic contact medium taught by Gunter as modified by both Martin to turn the thickened composition into a spray and also Kruse teaching the relatively larger droplet which in facilitating the spread of the thickened composition spray in diagnosing DVT patients. The person having ordinary skill would have followed the guidance taught by Gunter in using the ultrasonic contact medium in phlebology and apply the contact .

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
Rejection under pre-AIA  35 U.S.C. §103
Applicant argues that the Office Action maintains that such modifying Gunter’s composition into a spray is obvious in view of Martin. The flaw in this logic, however, is that Martin fails to offer any teaching or suggestion regarding precisely which modifications to the composition of Gunter would actually render Gunter's composition suitable for spraying. 
The arguments are not persuasive because as noted in the Office Action Martin notes that Martin when not using a spraying device, the patient is treated with relatively large amounts of ultrasonic contact medium, which makes it difficult to clean a part of the body to be examined after cleaning with cleaning cloths. Therefore, an increased volume of waste arises due to the amount of cleaning 
Martin says nothing regarding the amount of thickener, and, indeed, does not even mention starch. Martin also says nothing regarding the addition of a fatty substance. While it is recognized that the Office Action relies on alternative references for these selections, it is unclear exactly how one of skill would have selected to modify these specific components in view of references that say nothing of sprayable compositions, in order to arrive at a sprayable composition as taught by Martin.
To respond to the arguments, as noted in the Office Action, Smith teaches that a thickener of a percentage of 1-10 would render the recited range obvious. With respect to the sprayable composition, Martin teaches a sprayable ultrasonic coupling agent and provides a motivation to do so as noted in the previous response. Note also that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that nowhere does Smith even allege that its composition could also be sprayable. As such, it is unclear why one of skill would have looked to modify Gunter in view of Smith at all - Gunter and Smith are in the same field of endeavor (as noted by the Examiner at page 4 of the Office Action) and purport to address the same problem. Further, and most importantly, Gunter was published after Smith (August 05, 2010 versus November 02, 2006). Thus, the assertion that 
To respond to Applicant, the issue is not which reference was published first relation to each other, the issue is both references were available to Applicant at the time the currently claimed invention was made.
Applicant argues that Kruse does not state that its cleansing composition can be a spray. But see Office Action at page 5, which states that the composition of Kruse "can be used as a spray." Indeed, the term "spray" appears only once in the entirety of Kruse, in reference to an "electro-spray ionization" technique used to isolate mid- and long-chain sulfosuccinates. Nowhere else does Kruse mention a spray or a sprayable composition. 
To respond to the arguments, Kruse is clear about disclosing delivering droplets of a composition and the droplet-size ranged from about 50 microns. The droplets are expected to be originating from a spraying device. It is not a must that the reference uses the same language preferred by Applicant since droplets are produced from a spraying device. Even if the composition is delivered from a perforated bottle top, it is still a kind of a spraying device. 
Applicant argues that any reference by Kruse to droplets or droplet size would not be understood to refer to a sprayable composition. For example, Kruse states that "[e]mulsified silicones for use in the compositions of the invention will typically have an average silicone droplet size ranging from about 0.1 micron to about 100 micron For shampoo applications a smaller silicone droplet size is preferable." Kruse at paragraph [0079]. Said differently, Kruse discloses the use of silicone droplets in 
The arguments are not found persuasive because the reference discloses precisely that the composition is used on the skin [see 0053, 0058, 0073, 0078, 0095, 0124, 0127, 170 and 0171]. There is no doubt that the composition disclosed by Kruse is suitable for use on the skin and that it is used as droplets from a device. With respect to arguing silicon containing droplet, it is noted that the current claims uses an open-ended language which does not limit the composition the recited components and that any further components can be added. Finally, regarding the viscosity, Applicant does not recite any viscosity in the current claims to be compared to the prior art. Further, the reference discloses viscosities of example 1; however, the reference is not limited to this example. The reference is relied upon for all what it pertains. 
Applicant argues that the mere selection of a thickener in an amount of 6 wt% to 10 wt%, alone, or in combination with the selection of a fatty substance, would not suffice to afford a sprayable composition. Rather, it is the selection of each individual ingredient in unison that is required to achieve this result. Thus, one of ordinary skill in the art looking to modify the composition of Gunter to be sprayable as taught by Martin, need not only consider the amount of thickener and the addition of 
The arguments are not persuasive because Gunter teaches ultrasound gel useful in ultrasonic diagnosis, phlebology and pediatrics among few other uses. The gel comprises corn starch, octenisept (antiseptic). The reference also teaches lidocaine as fast-acting anesthetic and carbostesin as local anesthetic with longer lasting effect (Gunter, claim 1). Said composition is applied to a surface to be imaged in particular skin areas. Thus, the reference contains the same ingredients used for the same purpose. The difference is that Gunter did not use the composition as a spray. If Applicant believes that Gunter did not select each individual ingredient in unison that is required for spraying the composition, Applicant can submit an affidavit showing the unexpected results of the current unison selection of his ingredient in comparison data produced from Gunter’s composition. Another difference is that Gunter did not disclose the amount of starch used in the composition; however, even if the claims differ from the reference in reciting the amount of starch included, the preparation of various pharmaceutical compositions having various amounts of the ingredients is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Thus, the selection of a specific additive concentration range can only be regarded as inventive if it is linked to unexpected 
Rejection of claim 15	
Applicant argues that independent Claim 13 is non-obvious over Gunter, Martin, and Kruse, as argued above, it follows that dependent Claim 15 is nonobvious over Gunter, Martin, and Kruse, as well. Further, Neto cannot cure the deficiencies of Gunter, Martin, and Kruse. 
The arguments are not persuasive because, the arguments regarding Gunter, Martin and Kruse have been responded to supra and claim 13 is properly rejected. As per Neto, the reference is relied upon for teaching a dermagraphic pen marking the inferior dot at the exact point in which the ultrasound beam is located (FIG. 12A).
Rejection of claim 19
Applicant argues that Claim 19 is nonobvious over the cited references because independent claim 1 is non-obvious over Gunter, Martin, and Kruse, as argued above. Further, Parikh cannot cure the deficiencies of Gunter, Martin, and Kruse.
The arguments are not persuasive because, the arguments regarding Gunter, Martin and Kruse have been responded to supra and claim 1 is properly rejected. Parikh is relied upon for teaching that the ultrasonic couplant is used specifically in DVT and catheterization of veins. 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABILA G EBRAHIM whose telephone number is (571)272-8151.  The examiner can normally be reached on 1:00-3:00 PM and 7:00 to 9:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABILA G EBRAHIM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615